UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1911


In re: KENDALL CHARLES ALEXANDER, a/k/a Kendall C. Alexander, Sr.,

                    Petitioner.



                On Petition for Writ of Mandamus. (5:17-hc-02189-BO)


Submitted: December 17, 2019                                Decided: December 19, 2019


Before KING, FLOYD, and HARRIS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Kendall Charles Alexander, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Kendall Charles Alexander petitions for a writ of mandamus, alleging the district

court has unduly delayed acting on his 28 U.S.C. § 2241 (2012) petition. He seeks an order

from this court directing the district court to act. Our review of the district court’s docket

reveals that the district court dismissed Alexander’s § 2241 petition without prejudice as

moot after Alexander failed to timely respond to the district court’s order to show cause on

November 19, 2019.       Accordingly, because the district court has recently decided

Alexander’s case, we deny the mandamus petition as moot. We grant leave to proceed in

forma pauperis. We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                        PETITION DENIED




                                              2